DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “The hitch assist system of claim 8, wherein the controller stores the difference in position to memory and applies the difference in position to future maneuvers of the vehicle toward the trailer”. The limitation “and applies the difference in position to future maneuvers of the vehicle toward the trailer” is a method step, however, Claim 8 is a system claim, and it is then improper to recite method steps of a hypothetical or intended use situation of “future maneuvers” and how the “difference in position” would be applied in such a hypothetical or intended use situation, as the situation and the application of the “difference” is a series of method steps that do not further limit the claimed system. Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  Claim 20 recites “The method of claim 19, further comprising the step of applying the difference in position to future maneuvers of the vehicle toward the trailer”. The limitation “the step of applying the difference in position to future maneuvers of the vehicle toward the trailer” is not a method step that further limits the method of Claim 17, but is a hypothetical or intended use situation of “future maneuvers” and how the “difference in position” would be applied in such a hypothetical or intended use situation. The claim does not recite a method step of the “future maneuvers” actually occurring and applying the “difference” in response, and is clearly directed to a hypothetical or intended use situation that has not yet occurred of “future maneuvers”, which is improper, as this does not further limit the method of Claim 17. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,414,437. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is encompassed by Claims 1 and 2 of U.S. Patent No. 10,414,437 (which will now be referred to as Patent ‘437 from this point forward in this rejection).

Claim 3 is encompassed by Claim 3 of Patent ‘437.
Claim 4 is encompassed by Claim 4 of Patent ‘437.
Claim 5 is encompassed by Claim 5 of Patent ‘437.
Claim 6 is encompassed by Claim 6 of Patent ‘437.
Claim 7 is encompassed by Claim 7 of Patent ‘437.
Claim 8 is encompassed by Claim 1 of Patent ‘437.
Claim 9 is encompassed by Claim 1 of Patent ‘437.
Claim 10 is encompassed by Claim 8 of Patent ‘437.
Claim 11 is encompassed by Claim 9 of Patent ‘437.
Claim 12 is encompassed by Claim 9 of Patent ‘437.
Claim 13 is encompassed by Claim 10 of Patent ‘437.
Claim 14 is encompassed by Claim 11 of Patent ‘437.
Claim 15 is encompassed by Claim 12 of Patent ‘437.
Claim 16 is encompassed by Claim 13 of Patent ‘437.
Claim 17 is encompassed by Claim 14 of Patent ‘437.
Claim 18 is encompassed by Claim 14 of Patent ‘437.
Claim 19 is encompassed by Claim 14 of Patent ‘437.
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 9, the claim recites “wherein the controller stores the difference in position to memory and applies the difference in position to future maneuvers of the vehicle toward the trailer”.
There is no disclosure of any specific algorithm that clearly describes how the “difference” is applied to “future maneuvers of the vehicle toward the trailer”.
P[0075] of the Applicant’s specification recites
In some examples, at step 236, the hitch assist system 10 may store the alignment data to better align the hitch ball 26 and the coupler 16 in subsequent hitch assist operations. Moreover, the hitch assist system 10 may detect and/or store various vehicle and environmental characteristics to better align the hitch ball 26 and the coupler 16 in future hitch assist operations. For example, the hitch assist system 10 may detect and store trailer properties, GPS coordinates, orientation of the vehicle 12 and/or the trailer 18, type of ground surface the vehicle 12 and/or trailer 18 is disposed on, the lie or incline of the ground surface, etc. and calibrate the hitch assist system 10 for future operations. By storing the difference in position, repeated misalignment issues can be eliminated. The operating routine 130 then ends at step 224”.
However, there is no indication of how the “difference in position” is used in “future operations”. The disclosure simply mentions that the “difference” can be used at a high-level of generality, without providing a specific algorithm or example clearly showing how the “difference” is used.
As such, there is no indication in the specification that the inventors had possession of a system comprising a controller, wherein the controller stores the difference in position to memory and applies the difference in position to future maneuvers of the vehicle toward the trailer.

As per Claim 20, the claim recites “The method of claim 19, further comprising the step of applying the difference in position to future maneuvers of the vehicle toward the trailer”.
how the “difference” is applied to “future maneuvers of the vehicle toward the trailer”.
P[0075] of the Applicant’s specification recites
“In some examples, at step 236, the hitch assist system 10 may store the alignment data to better align the hitch ball 26 and the coupler 16 in subsequent hitch assist operations. Moreover, the hitch assist system 10 may detect and/or store various vehicle and environmental characteristics to better align the hitch ball 26 and the coupler 16 in future hitch assist operations. For example, the hitch assist system 10 may detect and store trailer properties, GPS coordinates, orientation of the vehicle 12 and/or the trailer 18, type of ground surface the vehicle 12 and/or trailer 18 is disposed on, the lie or incline of the ground surface, etc. and calibrate the hitch assist system 10 for future operations. By storing the difference in position, repeated misalignment issues can be eliminated. The operating routine 130 then ends at step 224”.
However, there is no indication of how the “difference in position” is used in “future operations”. The disclosure simply mentions that the “difference” can be used at a high-level of generality, without providing a specific algorithm or example clearly showing how the “difference” is used.
As such, there is no indication in the specification that the inventors had possession of a method comprising the step of applying the difference in position to future maneuvers of the vehicle toward the trailer.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, the claim recites “A method of correcting misalignment between a hitch assembly of a vehicle and a coupler of a trailer, comprising the steps of:
performing a vehicle maneuver;
receiving a user input via a mobile device remotely disposed from the vehicle for adjusting an alignment position of the hitch assembly; and
generating commands through a vehicle controller for maneuvering the vehicle such that the hitch assembly is moved to an adjusted alignment position at which the hitch assembly is aligned with the coupler”.
It is unclear what is required by the step of “performing a vehicle maneuver”, and it is unclear what the “maneuver” is. The limitation is vague and there are not limitations that tie this “maneuver” with any step of “correcting misalignment between a hitch assembly of a vehicle and a coupler of a trailer”, or connecting this “maneuver” with the “receiving” and “generating” steps. Therefore, the scope of the claim is unclear.
performing a vehicle maneuver” has no connection whatsoever to a method of result of “correcting misalignment between a hitch assembly of a vehicle and a coupler of a trailer” and whether this step is performed or not has no effect on the “receiving” and “generating” steps.

Claim 5 recites the limitation "the adjusted alignment position" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The parent claims do not recite an “adjusted alignment position”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim recites steps of generating commands for maneuvering a vehicle, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “mobile device” and “controller”, these steps encompass a person simply mentally determining commands or actions that a vehicle should take to align the hitch assembly, which encompasses a generic computer function of simply generating a 
This judicial exception is not integrated into a practical application because the claim recites a “mobile device” to receive a user input and a “controller” to generate the commands, however, the “mobile device” and “controller” are recited at a high-level of generality and amount to nothing more than a generic computer performing generic computer functions. Furthermore, no step of actually controlling a vehicle is required, and the claimed “commands” are recited as being for an intended use of “maneuvering the vehicle”, as seen by the use of “for” in “generate commands for maneuvering the vehicle”, where “for” indicates an intended use. Therefore, the claimed “commands” encompass any data that may be used for this intended use, such as, for example, simply generic arrows or characters that indicate a direction of movement, where a person may then perform the intended use of “maneuvering the vehicle”, but where this intended use is not required to be performed by the “mobile device” or “controller”. Furthermore, the claim encompasses simply a generic computer receiving an input, and generating the commands in response to the input, where it is a generic computer function to receive a user input and generate a result in response. Accordingly, the claim does not recite any practical application or any additional element that imposes any meaningful limits on practicing the abstract idea. Additionally, P[0083] of the Applicant’s specification recites “Examples of the systems, apparatuses, devices, and methods disclosed herein may include or utilize a special-purpose or general-purpose computer including computer hardware” (emphasis added), therefore, it is clear that the claimed steps may be performed by any generic computer or generic mobile device, and no improvement to any technology or technical field is required by the disclosed or claimed invention. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “mobile device” and a “controller” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 2, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to a touchscreen display, which is a generic computer component used to receive inputs. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 3, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to a graphical icon of a touchscreen display, where it is a generic computer function to provide interactive elements on a touchscreen to receive user inputs. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 4, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to performing an adjustment by interacting with a touchscreen display element where the adjustment may be an internal computer computation, which is a generic computer function. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 5, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to displaying data, which is a generic computer function. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 6, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to displaying and moving an indicator, which is a generic computer function. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 7, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to displaying elements in the form of arrows and moving an indicator, which are generic computer functions. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 8, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to determining a difference, which is a generic computer 

As per Claim 9, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to storing data in a memory, which is a generic computer function. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 10, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing a hitch assembly and coupler, which is not a step performed by the “mobile device” or the “controller”, and where the hitch assembly and coupler are not elements of the “mobile device” or the “controller” of the “hitch assist system” of Claim 1. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 11, the claim recites steps displaying a view of a hitch assembly, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “mobile device” and “touchscreen display”, these steps encompass a person simply mentally determining the “view” and displaying or presenting it with the aid of pen and paper, which encompasses a generic computer function of simply displaying a graphic. If a claim limitation, under its broadest reasonable interpretation, 
This judicial exception is not integrated into a practical application because the claim recites a “touchscreen display” to display the “view” and “register one or more touch events”, however, the “mobile device” and “touchscreen display” are recited at a high-level of generality and amount to nothing more than a generic computer performing generic computer functions. Furthermore, no step of actually controlling a vehicle is required, and the claimed “touch events” are recited as being for an intended use of “adjusting an alignment position”, as seen by the use of “for” in “register one or more touch events thereon for adjusting an alignment position”, where “for” indicates an intended use. Additionally, the step of “correct misalignment” is clearly an intended use, as seen by the use of “to” in “to correct misalignment”, where “to” indicates an intended use. Therefore, the claim encompasses simply displaying a “view” and registering “touch events”, where the intended use described above is not required to be performed by the claimed invention. It is a generic computer function to display data and receive or register user inputs, and a touchscreen display is a generic computer component. Accordingly, the claim does not recite any practical application or any additional element that imposes any meaningful limits on practicing the abstract idea. Additionally, P[0083] of the Applicant’s specification recites “Examples of the systems, apparatuses, devices, and methods disclosed herein may include or utilize a special-purpose or general-purpose computer including computer hardware” 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “mobile device” and a “touchscreen display” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 12, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to a graphical icon of a touchscreen display, where it is a generic computer function to provide interactive elements on a touchscreen to receive user inputs. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 13, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to performing an adjustment by interacting with a touchscreen display element where the adjustment may be an internal computer computation, which is a generic computer function. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 14, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to displaying data, which is a generic computer function. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 15, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to displaying and moving an indicator, which is a generic computer function. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 16, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to displaying elements in the form of arrows and moving an indicator, which are generic computer functions. Therefore, the claim does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (2015/0115571).

Regarding Claim 1, Zhang et al. teaches the claimed hitch assist system comprising:
a mobile device remotely disposed from a vehicle and configured to receive a user input for adjusting an alignment position of a hitch assembly of a vehicle (“…a smart phone external to the vehicle 12…The vehicle operator 100 can watch the image on the phone 102 and provide commands using the smart phone 102 to command the transmission gear state, brake state, turn the vehicle 12 to align the hitch ball 16 with the trailer tongue 22”, see P[0038]); and
a controller configured to generate commands for maneuvering the vehicle such that the hitch assembly is moved to an adjusted position at which the hitch assembly is aligned with a coupler of a trailer (“A back-up assistance system 18 is shown generally on the vehicle 12…”, see P[0019] and “…the vehicle operator can use a smart phone external to the vehicle 12 and provide the communications between the smart phone and the back-up system 18 through a suitable wireless communications link…The vehicle operator 100 can watch the image on the phone 102 and provide commands using the smart phone 102 to command the transmission gear state, brake state, turn the vehicle 12 to align the hitch ball 16 with the trailer tongue 22”, see 
The Examiner notes that the limitation “for adjusting an alignment position of a hitch assembly of a vehicle” is directed to an intended use that does not further limit the claim, as indicated by the word “for”, however, for the sake of compact prosecution, the Examiner makes the record clear that Zhang et al. teaches the intended use as seen in the above citations such as P[0038].
The Examiner also notes that the limitations “such that the hitch assembly is moved to an adjusted position at which the hitch assembly is aligned with a coupler of a trailer” are directed to an intended use that does not further limit the claim, as indicated by the words “such that” and by the lack of limitations clearly reciting any specific control steps to achieve the alignment. Regardless, for the sake of compact prosecution, the Examiner makes the record clear that Zhang et al. teaches the intended use as seen in the above citations such as P[0038].

Regarding Claim 8, Zhang et al. teaches the claimed hitch assist system of claim 1, wherein the controller is configured to determine a difference in position between the alignment position and the adjusted alignment position (“…the algorithm calculates the difference between the current steering angle of the vehicle 12 and the desired steering angle…”, see P[0033]).

Regarding Claim 9, Zhang et al. teaches the claimed hitch assist system of claim 8, wherein the controller stores the difference in position to memory (“…the  and applies the difference in position to future maneuvers of the vehicle toward the trailer (“…steer the vehicle 12 so that the difference in the steering angles becomes zero and the tow projection line 92 aligns with the hitch alignment line 36”, see P[0033] and “The above described process of generating the hitch alignment line 36 and the tow line 92 and then providing guidance for the steering angle to align the two lines can also be performed autonomously…vehicle steering, throttle and braking can be automatically…”, see P[0035]).

Regarding Claim 10, Zhang et al. teaches the claimed hitch assist system of claim 1, wherein the hitch assembly comprises a hitch ball (“…a tow hitch 14 having a tow ball 16…”, see P[0019] and FIG. 1) and the coupler comprises a coupler ball socket (“The trailer tongue often includes a cup in which the hitch ball is positioned to couple the hitch to the trailer tongue”, see P[0005]).

Regarding Claim 17, Zhang et al. teaches the claimed method of correcting misalignment between a hitch assembly of a vehicle and a coupler of a trailer, comprising the steps of:
performing a vehicle maneuver (“…the system 18 will automatically back up the vehicle 12”, see P[0036]);
receiving a user input via a mobile device remotely disposed from the vehicle for adjusting an alignment position of the hitch assembly (“…a smart phone external to the vehicle 12…The vehicle operator 100 can watch the image on the phone 102 and provide commands using the smart phone 102 to command the transmission gear state, brake state, turn the vehicle 12 to align the hitch ball 16 with the trailer tongue 22”, see P[0038]); and
generating commands through a vehicle controller for maneuvering the vehicle such that the hitch assembly is moved to an adjusted alignment position at which the hitch assembly is aligned with the coupler (“A back-up assistance system 18 is shown generally on the vehicle 12…”, see P[0019] and “…the vehicle operator can use a smart phone external to the vehicle 12 and provide the communications between the smart phone and the back-up system 18 through a suitable wireless communications link…The vehicle operator 100 can watch the image on the phone 102 and provide commands using the smart phone 102 to command the transmission gear state, brake state, turn the vehicle 12 to align the hitch ball 16 with the trailer tongue 22”, see P[0038], where it is clear that the commands will be provided to the back-up assistance system, as that is the system that is in communication with the smart phone).
The Examiner notes that the limitation “for adjusting an alignment position of the hitch assembly” is directed to an intended use that does not further limit the claim, as indicated by the word “for”, however, for the sake of compact prosecution, the Examiner makes the record clear that Zhang et al. teaches the intended use as seen in the above citations such as P[0038].
such that the hitch assembly is moved to an adjusted alignment position at which the hitch assembly is aligned with the coupler” are directed to an intended use that does not further limit the claim, as indicated by the words “such that” and by the lack of limitations clearly reciting any specific control steps to achieve the alignment. Regardless, for the sake of compact prosecution, the Examiner makes the record clear that Zhang et al. teaches the intended use as seen in the above citations such as P[0038].



Claims 1, 8, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzog et al. (2016/0304122).

Regarding Claim 1, Herzog et al. teaches the claimed hitch assist system comprising:
a mobile device remotely disposed from a vehicle and configured to receive a user input for adjusting an alignment position of a hitch assembly of a vehicle (“An input device 22 for to inputting commands to the hitch assist system 12 is provided. The input device may be HMI located in the vehicle 10 or may be provided in a device 22 that is wirelessly connected to the controller 18 to control of the vehicle 10 remotely. Thus, in one embodiment the hitch assist system 12 can be operated while outside the vehicle 10 and proximate to the vehicle 10 and trailer 11”, see P[0020] and FIG. 1); and
a controller configured to generate commands for maneuvering the vehicle such that the hitch assembly is moved to an adjusted position at which the hitch assembly is aligned with a coupler of a trailer (“…controller 18…”, see P[0018] and “The hitch assist system 12 maneuvers the vehicle 10 from the initial position 40 to the final position 42 (shown in FIG. 5). In the final position 42 the hitch ball 20 aligns with the trailer hitch 21”, see P[0023]).
The Examiner notes that the limitation “for adjusting an alignment position of a hitch assembly of a vehicle” is directed to an intended use that does not further limit the claim, as indicated by the word “for”, however, for the sake of compact prosecution, the Examiner makes the record clear that Herzog et al. teaches the intended use as seen in the above citations such as P[0023].
The Examiner also notes that the limitations “such that the hitch assembly is moved to an adjusted position at which the hitch assembly is aligned with a coupler of a trailer” are directed to an intended use that does not further limit the claim, as indicated by the words “such that” and by the lack of limitations clearly reciting any specific control steps to achieve the alignment. Regardless, for the sake of compact prosecution, the Examiner makes the record clear that Herzog et al. teaches the intended use as seen in the above citations such as P[0023].

Regarding Claim 8, Herzog et al. teaches the claimed hitch assist system of claim 1, wherein the controller is configured to determine a difference in position between the alignment position and the adjusted alignment position (“The hitch assist system 12 maneuvers the vehicle 10 from the initial position 40 to the final 

Regarding Claim 9, Herzog et al. teaches the claimed hitch assist system of claim 8, wherein the controller stores the difference in position to memory and applies the difference in position to future maneuvers of the vehicle toward the trailer (“The hitch assist system 12 maneuvers the vehicle 10 from the initial position 40 to the final position 42 (shown in FIG. 5). In the final position 42 the hitch ball 20 aligns with the trailer hitch 21”, see P[0023] and “FIG. 4 illustrates controller 18 calculation of the vehicle path 40…the plotted path 40 may be shown virtually on the input device 22…”, see P[0032] and FIG. 4).

Regarding Claim 17, Herzog et al. teaches the claimed method of correcting misalignment between a hitch assembly of a vehicle and a coupler of a trailer, comprising the steps of:
performing a vehicle maneuver (“The hitch assist system 12 maneuvers the vehicle 10 from the initial position 40 to the final position 42 (shown in FIG. 5). In the final position 42 the hitch ball 20 aligns with the trailer hitch 21”, see P[0023]);
receiving a user input via a mobile device remotely disposed from the vehicle for adjusting an alignment position of the hitch assembly (“…a device 22 ; and
generating commands through a vehicle controller for maneuvering the vehicle such that the hitch assembly is moved to an adjusted alignment position at which the hitch assembly is aligned with the coupler (“…controller 18…”, see P[0018] and “The hitch assist system 12 maneuvers the vehicle 10 from the initial position 40 to the final position 42 (shown in FIG. 5). In the final position 42 the hitch ball 20 aligns with the trailer hitch 21”, see P[0023]).
The Examiner notes that the limitation “for adjusting an alignment position of the hitch assembly” is directed to an intended use that does not further limit the claim, as indicated by the word “for”, however, for the sake of compact prosecution, the Examiner makes the record clear that Herzog et al. teaches the intended use as seen in the above citations such as P[0023].
The Examiner also notes that the limitations “such that the hitch assembly is moved to an adjusted alignment position at which the hitch assembly is aligned with the coupler” are directed to an intended use that does not further limit the claim, as indicated by the words “such that” and by the lack of limitations clearly reciting any specific control steps to achieve the alignment. Regardless, for the sake of compact prosecution, the Examiner makes the record clear that Herzog et al. teaches the intended use as seen in the above citations such as P[0023].



s 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shank et al.  (2018/0147900).

Regarding Claim 1, Shank et al. teaches the claimed hitch assist system comprising:
a mobile device remotely disposed from a vehicle and configured to receive a user input for adjusting an alignment position of a hitch assembly of a vehicle (“…the system 10 is also a remote execution of the auto-hitch sequence but by using a cell phone/smart phone with an application running on it that allows for vehicle control to take place”, see P[0050] and “…align the vehicle ball and the trailer hitch”, see P[0033] and P[0034]); and
a controller configured to generate commands for maneuvering the vehicle such that the hitch assembly is moved to an adjusted position at which the hitch assembly is aligned with a coupler of a trailer (“…system 10 includes an antenna 150 for performing communications or alternatively, the communication could occur using an already existing antenna with data transmitted to and from the controller 21 by means of the vehicle bus 50”, see P[0050], also see P[0027] and FIG. 2, and “…align the vehicle ball and the trailer hitch”, see P[0033] and P[0034]).
The Examiner notes that the limitation “for adjusting an alignment position of a hitch assembly of a vehicle” is directed to an intended use that does not further limit the claim, as indicated by the word “for”, however, for the sake of compact prosecution, the Examiner makes the record clear that Shank et al. teaches the intended use as seen in the above citations such as P[0033].
such that the hitch assembly is moved to an adjusted position at which the hitch assembly is aligned with a coupler of a trailer” are directed to an intended use that does not further limit the claim, as indicated by the words “such that” and by the lack of limitations clearly reciting any specific control steps to achieve the alignment. Regardless, for the sake of compact prosecution, the Examiner makes the record clear that Shank et al. teaches the intended use as seen in at least P[0033] and P[0034].

Regarding Claim 17, Shank et al. teaches the claimed method of correcting misalignment between a hitch assembly of a vehicle and a coupler of a trailer, comprising the steps of:
performing a vehicle maneuver (“…the vehicle steering wheel is controlled and the vehicle backed toward the trailer from a starting position (FIG. 14 for example) the trailer receiver becomes more closely aligned with the hitch”, see P[0037]);
receiving a user input via a mobile device remotely disposed from the vehicle for adjusting an alignment position of the hitch assembly (“…the system 10 is also a remote execution of the auto-hitch sequence but by using a cell phone/smart phone with an application running on it that allows for vehicle control to take place”, see P[0050]); and
generating commands through a vehicle controller for maneuvering the vehicle such that the hitch assembly is moved to an adjusted alignment position at which the hitch assembly is aligned with the coupler (“…system 10 includes an antenna 150 for performing communications or alternatively, the communication could 
The Examiner notes that the limitation “for adjusting an alignment position of the hitch assembly” is directed to an intended use that does not further limit the claim, as indicated by the word “for”, however, for the sake of compact prosecution, the Examiner makes the record clear that Shank et al. teaches the intended use as seen in the above citations such as P[0033].
The Examiner also notes that the limitations “such that the hitch assembly is moved to an adjusted alignment position at which the hitch assembly is aligned with the coupler” are directed to an intended use that does not further limit the claim, as indicated by the words “such that” and by the lack of limitations clearly reciting any specific control steps to achieve the alignment. Regardless, for the sake of compact prosecution, the Examiner makes the record clear that Shank et al. teaches the intended use as seen in the above citations such as P[0033].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2015/0115571) in view of Herzog et al. (10,150,505).

Regarding Claim 2, Zhang et al. does not expressly recite a “touchscreen” and “touch events” as in the claimed hitch assist system of claim 1, wherein the mobile device includes a touchscreen display configured to display a view of the hitch assembly and register one or more touch events thereon for adjusting the alignment position of the hitch assembly.
However, Zhang et al. teaches a smart phone that includes a display, and teaches that the smart phone may be used to provide commands for “adjusting the alignment position of the hitch assembly” (“The vehicle operator 100 can watch the image on the phone 102 and provide commands using the smart phone 102 to command the transmission gear state, brake state, turn the vehicle 12 to align the hitch ball 16 with the trailer tongue 22”, see P[0038]). Therefore, Zhang et al. only does not expressly recite providing these commands using a touchscreen.
Furthermore, touchscreen displays are conventional in the art, particularly for smart phones, and additionally, Herzog et al. (10,150,505) teaches a device wirelessly connected to a controller to control a vehicle remotely (Herzog et al.; “…a device 22 that is wirelessly connected to the controller 18 to control of the vehicle 10 remotely”, see col.3, particularly lines 14-20 and FIG. 1), where a “touch event” provided by a user will lead to controlling a vehicle to align with a trailer (Herzog et al.; “…by outlining the trailer 11 on a screen for the input device 22 and allowing the operator to select the appropriate trailer 11 by touching the intended trailer 11…”, see col.4, particularly lines 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al. with the teachings of Herzog et al., and wherein the mobile device includes a touchscreen display configured to display a view of the hitch assembly and register one or more touch events thereon for adjusting the alignment position of the hitch assembly, as rendered obvious by Herzog et al., in order to provide a vehicle ECU with “information about a desired vehicle action” included as an input received by the ECU from a control device (Herzog et al.; “At least one input is received by the ECU from the control device which includes information about a desired vehicle action”, see Abstract).

Regarding Claim 11, Zhang et al. teaches the claimed mobile device communicatively coupled with a vehicle, the mobile device comprising:
a touchscreen display configured to display a view of a hitch assembly proximate a coupler of a trailer (“…a smart phone external to the vehicle 12…The vehicle operator 100 can watch the image on the phone 102 and provide commands using the smart phone 102 to command the transmission gear state, brake state, turn the vehicle 12 to align the hitch ball 16 with the trailer tongue 22”, see P[0038]).

a touchscreen display configured to display a view of a hitch assembly proximate a coupler of a trailer
and the claimed
and register one or more touch events thereon for adjusting an alignment position of the hitch assembly to correct misalignment between the hitch assembly and the coupler.
The Examiner first emphasizes for the record that the limitation “for adjusting an alignment position of the hitch assembly to correct misalignment between the hitch assembly and the coupler” is directed to an intended use, as indicated by the use of “for”.
Furthermore, Zhang et al. teaches a smart phone that includes a display, and teaches that the smart phone may be used to provide commands for “adjusting an alignment position of the hitch assembly” (“The vehicle operator 100 can watch the image on the phone 102 and provide commands using the smart phone 102 to command the transmission gear state, brake state, turn the vehicle 12 to align the hitch ball 16 with the trailer tongue 22”, see P[0038]). Therefore, Zhang et al. only does not expressly recite providing these commands using a touchscreen.
Furthermore, touchscreen displays are conventional in the art, particularly for smart phones, and additionally, Herzog et al. (10,150,505) teaches a device wirelessly connected to a controller to control a vehicle remotely (Herzog et al.; “…a device 22 that is wirelessly connected to the controller 18 to control of the vehicle 10 remotely”, Herzog et al.; “…by outlining the trailer 11 on a screen for the input device 22 and allowing the operator to select the appropriate trailer 11 by touching the intended trailer 11…”, see col.4, particularly lines 34-41 and “The hitch assist system 12 maneuvers the vehicle 10 from the initial position 40 to the final position 42 (shown in FIG. 5). In the final position 42 the hitch ball 20 aligns with the trailer hitch 21”, see col.3, particularly lines 50-59). Therefore, to provide vehicle commands from a device such as those of Zhang et al. using a touchscreen as claimed is a design choice that is obvious in view of Herzog et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al. with the teachings of Herzog et al., and to provide a touchscreen display configured to display a view of a hitch assembly proximate a coupler of a trailer, and to register one or more touch events thereon for adjusting an alignment position of the hitch assembly to correct misalignment between the hitch assembly and the coupler, as rendered obvious by Herzog et al., in order to provide a vehicle ECU with “information about a desired vehicle action” included as an input received by the ECU from a control device (Herzog et al.; “At least one input is received by the ECU from the control device which includes information about a desired vehicle action”, see Abstract).



s 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2015/0115571) in view of Herzog et al. (10,150,505) further in view of Boos et al. (2015/0197278).

Regarding Claim 3, Zhang et al. does not expressly recite the claimed hitch assist system of claim 2, wherein the touchscreen display is configured to generate a graphical icon having multiple touchpoints for adjusting the alignment position of the hitch assembly.
However, Boos et al. (2015/0197278) teaches a touchscreen device that allows for remotely steering a vehicle (Boos et al.; see P[0013]), where graphics are provided in multiple areas of the screen that allow for altering a driving direction and controlling lateral movement of the vehicle (Boos et al.; see P[0041] and P[0049] and FIG. 1, particularly elements “6a” and “6b” of FIG. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al. and Herzog et al. with the teachings of Boos et al., and wherein the touchscreen display is configured to generate a graphical icon having multiple touchpoints for adjusting the alignment position of the hitch assembly, as rendered obvious by Boos et al., so that a motor vehicle “can be remotely controlled by way of” a “touchscreen device” (Boos et al.; see Abstract).

Regarding Claim 4, Zhang et al. does not expressly recite the claimed hitch assist system of claim 3, wherein the touchpoints allow adjustment of the alignment position in at least one of a lateral direction and a longitudinal direction.
However, Boos et al. (2015/0197278) teaches a touchscreen device that allows for remotely steering a vehicle (Boos et al.; see P[0013]), where graphics are provided in multiple areas of the screen that allow for altering a driving direction and controlling lateral movement of the vehicle (Boos et al.; see P[0041] and P[0049] and FIG. 1, particularly elements “6a” and “6b” of FIG. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al. and Herzog et al. with the teachings of Boos et al., and wherein the touchpoints allow adjustment of the alignment position in at least one of a lateral direction and a longitudinal direction, as rendered obvious by Boos et al., so that a motor vehicle “can be remotely controlled by way of” a “touchscreen device” (Boos et al.; see Abstract).

Regarding Claim 12, Zhang et al. does not expressly recite the claimed mobile device communicatively coupled with a vehicle of claim 11, wherein the touchscreen display is configured to generate a graphical icon having multiple touchpoints for adjusting the alignment position of the hitch assembly.
However, Boos et al. (2015/0197278) teaches a touchscreen device that allows for remotely steering a vehicle (Boos et al.; see P[0013]), where graphics are provided in multiple areas of the screen that allow for altering a driving direction and controlling lateral movement of the vehicle (Boos et al.; see P[0041] and P[0049] and FIG. 1, particularly elements “6a” and “6b” of FIG. 1).


Regarding Claim 13, Zhang et al. does not expressly recite the claimed mobile device communicatively coupled with a vehicle of claim 12, wherein the touchpoints allow adjustment of the alignment position in at least one of a lateral direction and a longitudinal direction.
However, Boos et al. (2015/0197278) teaches a touchscreen device that allows for remotely steering a vehicle (Boos et al.; see P[0013]), where graphics are provided in multiple areas of the screen that allow for altering a driving direction and controlling lateral movement of the vehicle (Boos et al.; see P[0041] and P[0049] and FIG. 1, particularly elements “6a” and “6b” of FIG. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al. and Herzog et al. with the teachings of Boos et al., and wherein the touchpoints allow adjustment of the alignment position in at least one of a lateral direction and a longitudinal direction, as rendered obvious by Boos et al., so that a motor vehicle “can be remotely controlled by way of” a “touchscreen device” (Boos et al.; see Abstract).



Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2015/0115571) in view of Herzog et al. (10,150,505) further in view of Boos et al. (2015/0197278), further in view of Chaudhari (10,351,061).

Regarding Claim 5, Zhang et al. does not expressly recite the claimed hitch assist system of claim 4, wherein the graphical icon is configured to display a difference in position between the alignment position of the hitch assembly and the adjusted alignment position of the hitch assembly.
However, Chaudhari (10,351,061) teaches displaying an alignment indicator that indicates alignment of a vehicle with an implement for connecting hitch couplers to implement connectors (Chaudhari; see col.2, particularly lines 3-23 and col.6, particularly lines 60-67 and col.7, particularly lines 1-3 and FIG. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al., Herzog et al. and Boos et al. with the teachings of Chaudhari, and wherein the graphical icon is configured to display a difference in position between the alignment position of the hitch assembly and the adjusted alignment position of the hitch assembly, as rendered obvious by Chaudhari, in order to provide “an assistance solution including a method and apparatus to attach” an “implement to a hitch, without 

Regarding Claim 14, Zhang et al. does not expressly recite the claimed mobile device communicatively coupled with a vehicle of claim 13, wherein the graphical icon is configured to display a difference in position between the alignment position of the hitch assembly and an adjusted alignment position of the hitch assembly.
However, Chaudhari (10,351,061) teaches displaying an alignment indicator that indicates alignment of a vehicle with an implement for connecting hitch couplers to implement connectors (Chaudhari; see col.2, particularly lines 3-23 and col.6, particularly lines 60-67 and col.7, particularly lines 1-3 and FIG. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al., Herzog et al. and Boos et al. with the teachings of Chaudhari, and wherein the graphical icon is configured to display a difference in position between the alignment position of the hitch assembly and the adjusted alignment position of the hitch assembly, as rendered obvious by Chaudhari, in order to provide “an assistance solution including a method and apparatus to attach” an “implement to a hitch, without the need for another person, other than a work vehicle operator, to connect the implement to the work vehicle” (Chaudhari; see col.1, lines 63-67).



Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2015/0115571) in view of Herzog et al. (10,150,505) further in view of Boos et al. (2015/0197278), further in view of Okuda et al. (7,777,615).

	Regarding Claim 6, Zhang et al. does not expressly recite the claimed hitch assist system of claim 3, wherein the touchscreen display is configured to generate an indicator graphically representing the alignment position of the hitch assembly and movable in response to each touch event.
However, Okuda et al. (7,777,615) teaches a system for assisting the attachment of a trailer to a vehicle, where an indicator in the form of crosshairs may be displayed on a touch screen, and where the position of the crosshairs may be manipulated by the operator until it is aligned with a hitch socket (Okuda et al.; see col.3, particularly lines 30-57 and FIGS. 1-3), meaning the crosshairs are “movable in response” to any touch events, or “each” of multiple touch events.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al., Herzog et al. and Boos et al. with the teachings of Okuda et al., and wherein the touchscreen display is configured to generate an indicator graphically representing the alignment position of the hitch assembly and movable in response to each touch event, as rendered obvious by Okuda et al., in order to provide for “assisting the attachment of a trailer having a hitch socket to the rear of a vehicle having a hitch pin” (Okuda et al.; see col.1, lines 9-11).

Regarding Claim 15, Zhang et al. does not expressly recite the claimed mobile device communicatively coupled with a vehicle of claim 12, wherein the touchscreen display is configured to generate an indicator graphically representing the alignment position of the hitch assembly and movable in response to each touch event.
However, Okuda et al. (7,777,615) teaches a system for assisting the attachment of a trailer to a vehicle, where an indicator in the form of crosshairs may be displayed on a touch screen, and where the position of the crosshairs may be manipulated by the operator until it is aligned with a hitch socket (Okuda et al.; see col.3, particularly lines 30-57 and FIGS. 1-3), meaning the crosshairs are “movable in response” to any touch events, or “each” of multiple touch events.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al., Herzog et al. and Boos et al. with the teachings of Okuda et al., and wherein the touchscreen display is configured to generate an indicator graphically representing the alignment position of the hitch assembly and movable in response to each touch event, as rendered obvious by Okuda et al., in order to provide for “assisting the attachment of a trailer having a hitch socket to the rear of a vehicle having a hitch pin” (Okuda et al.; see col.1, lines 9-11).



s 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2015/0115571) in view of Herzog et al. (10,150,505) further in view of Boos et al. (2015/0197278), further in view of Okuda et al. (7,777,615), further in view of Allen et al. (4,570,217).

Regarding Claim 7, Zhang et al. does not expressly recite the claimed hitch assist system of claim 6, wherein the touchpoints are graphically represented as arrows and each touch event on a given touchpoint incrementally moves the indicator in a direction specified by the corresponding arrow.
However, as cited in the Claim 6 rejection, Okuda et al. (7,777,615) teaches a system for assisting the attachment of a trailer to a vehicle, where an indicator in the form of crosshairs may be displayed on a touch screen, and where the position of the crosshairs may be manipulated by the operator until it is aligned with a hitch socket (Okuda et al.; see col.3, particularly lines 30-57 and FIGS. 1-3).
Furthermore, the movement of a graphical element using arrows as claimed is an obvious variation of the movement of the crosshairs of Okuda et al., as it is conventional in the art to move graphical elements using arrows on an interface, as seen in Allen et al. (4,570,217), who teaches a crosshair that ma by moved on a screen using four direction arrows shown on a menu (Allen et al.; see col.59, particularly lines 47-68 and col.60, particularly lines 1-9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al. with the teachings of Okuda et al. and Allen et al., and wherein the touchpoints are 

Regarding Claim 16, Zhang et al. does not expressly recite the claimed mobile device communicatively coupled with a vehicle of claim 15, wherein the touchpoints are graphically represented as arrows and each touch event on a given touchpoint incrementally moves the indicator in a direction specified by the corresponding arrow.
However, as cited in the Claim 6 rejection, Okuda et al. (7,777,615) teaches a system for assisting the attachment of a trailer to a vehicle, where an indicator in the form of crosshairs may be displayed on a touch screen, and where the position of the crosshairs may be manipulated by the operator until it is aligned with a hitch socket (Okuda et al.; see col.3, particularly lines 30-57 and FIGS. 1-3).
Furthermore, the movement of a graphical element using arrows as claimed is an obvious variation of the movement of the crosshairs of Okuda et al., as it is conventional in the art to move graphical elements using arrows on an interface, as seen in Allen et al. (4,570,217), who teaches a crosshair that ma by moved on a screen using four direction arrows shown on a menu (Allen et al.; see col.59, particularly lines 47-68 and col.60, particularly lines 1-9).
.



Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2015/0115571) in view of Chaudhari (10,351,061).

Regarding Claim 18, Zhang et al. teaches the claimed method of claim 17, further comprising the step of determining a difference in position between the alignment position of the hitch assembly and the adjusted alignment position of the hitch assembly.
However, Chaudhari (10,351,061) teaches displaying an alignment indicator that indicates alignment of a vehicle with an implement for connecting hitch couplers to implement connectors (Chaudhari; see col.2, particularly lines 3-23 and col.6, particularly lines 60-67 and col.7, particularly lines 1-3 and FIG. 4).


Regarding Claim 19, Zhang et al. teaches the claimed method of claim 18, further comprising the step of storing the difference in position to memory (“…the algorithm calculates the difference between the current steering angle of the vehicle 12 and the desired steering angle…”, see P[0033], where it is implicit that the difference is stored in memory as a result of it being calculated).

Regarding Claim 20, Zhang et al. teaches the claimed method of claim 19, further comprising the step of applying the difference in position to future maneuvers of the vehicle toward the trailer (“…steer the vehicle 12 so that the difference in the steering angles becomes zero and the tow projection line 92 aligns with the hitch alignment line 36”, see P[0033] and “The above described process of generating the hitch alignment line 36 and the tow line 92 and then providing guidance for the steering angle to align the two lines can also be performed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662